      Case 1:19-cr-00061-LG-RHW Document 32-1 Filed 11/14/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI, SOUTHERN DIVISION
          COURT CASE NUMBER: 1:19CR61-LG-RHW; NOTICE OF FORFEITURE

       Notice is hereby given that on August 07, 2019, in the case of U.S. v. Dannie
Curlee, Jr., Court Case Number 1:19CR61-LG-RHW, the United States District Court for
the Southern District of Mississippi entered an Order condemning and forfeiting the
following property to the United States of America:

       Dell laptop SN:5G2QDL1 containing Hitachi 500 GB hard drive, SN:
       100302PBN408B7GE25WL Ser No: 5G2QDL1 (18-ICE-002176) which was seized
       from Dannie Curlee on July 12, 2018 in Picayune, MS

       Toshiba laptop SN:X8135507W with Hitachi hard drive
       SN:080825BB6F00WDFB52LF Ser No: X8135507W (18-ICE-002192) which was
       seized from Dannie Curlee on July 12, 2018 in Picayune, MS

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (August 09, 2019) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 2012 15th Street, Suite 403, Gulfport, MS 39501, and a
copy served upon Assistant United States Attorney Marc Perez, 501 E. Court Street, Suite
4.430, Jackson, MS 39201. The ancillary petition shall be signed by the petitioner under
penalty of perjury and shall set forth the nature and extent of the petitioner's right, title or
interest in the forfeited property, the time and circumstances of the petitioner's acquisition
of the right, title and interest in the forfeited property and any additional facts supporting
the petitioner's claim and the relief sought, pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be



                                                              EXHIBIT A
     Case 1:19-cr-00061-LG-RHW Document 32-1 Filed 11/14/19 Page 2 of 3
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Marc Perez, 501 E. Court Street, Suite 4.430, Jackson, MS 39201. This website
provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.




                                                            EXHIBIT A
      Case 1:19-cr-00061-LG-RHW Document 32-1 Filed 11/14/19 Page 3 of 3

                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between August 9, 2019 and September 07, 2019. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. Dannie Curlee, Jr.

Court Case No:               1:19CR61-LG-RHW
For Asset ID(s):             See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   08/09/2019                      24.0                          Verified
         2                   08/10/2019                      24.0                          Verified
         3                   08/11/2019                      24.0                          Verified
         4                   08/12/2019                      24.0                          Verified
         5                   08/13/2019                      24.0                          Verified
         6                   08/14/2019                      24.0                          Verified
         7                   08/15/2019                      24.0                          Verified
         8                   08/16/2019                      24.0                          Verified
         9                   08/17/2019                      24.0                          Verified
        10                   08/18/2019                      24.0                          Verified
        11                   08/19/2019                      24.0                          Verified
        12                   08/20/2019                      24.0                          Verified
        13                   08/21/2019                      24.0                          Verified
        14                   08/22/2019                      24.0                          Verified
        15                   08/23/2019                      24.0                          Verified
        16                   08/24/2019                      24.0                          Verified
        17                   08/25/2019                      24.0                          Verified
        18                   08/26/2019                      24.0                          Verified
        19                   08/27/2019                      24.0                          Verified
        20                   08/28/2019                      24.0                          Verified
        21                   08/29/2019                      24.0                          Verified
        22                   08/30/2019                      24.0                          Verified
        23                   08/31/2019                      24.0                          Verified
        24                   09/01/2019                      24.0                          Verified
        25                   09/02/2019                      24.0                          Verified
        26                   09/03/2019                      24.0                          Verified
        27                   09/04/2019                      24.0                          Verified
        28                   09/05/2019                      24.0                          Verified
        29                   09/06/2019                      24.0                          Verified
        30                   09/07/2019                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.




                                                                      EXHIBIT A
